Title: From Thomas Jefferson to James Barbour, 2 May 1824
From: Jefferson, Thomas
To: Barbour, James


Dear Sir
Monticello
May 2. 24.
I return you mr Cathcart’s letter, and to his, I join sincerely my own thanks for what you have obtained for him. you could never have served nor the government take into it’s employ a man of stricter integrity. while consul on the Barbary coast, where immense sums past thro’ his hands to be disposed of without a voucher, he might have made himself, as some colleagues did, as rich as he pleased. but I was satisfied he never diverted a cent from it’s legal object.What may we expect as to our 50. M. D? if we get this money we shall open our University on the 1st day of Feb. next splendidly and with effect. if we do not get it, we set out pitifully indeed, without a book, or a single article of apparatus of any kind. a juster debt was never claimed. and on it’s allowance hangs the fate of our University. friendly & respectful salutationsTh: Jefferson